Title: To Benjamin Franklin from Richard Bache, 22 July 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. sir
Philadelphia July 22d. 1780.
The last time we had the pleasure of hearing from you was on the arrival of the Marquis de la Fayette. Having just recd: an account of the arrival of the French Fleet at Rhode Island, we please ourselves with the expectation of hearing of you, if not from you.
Sally with her two youngest Children are in the Country, at our Friend Mr. Duffield’s, returning a visit that the Miss Duffield’s made us in the Winter; she and the Children are well— Will stays in Town on account of going to School, he shews a good deal of Genius, but much inattention; as he advances in years, I trust the latter will wear off— I long to hear how Ben comes on, in his Learning, and whether he makes such improvement, as our fond wishes suggested he would do, at the Geneva Accademy— It would give us pleasure to hear, that you had found leisure enough to visit him at Geneva, but I suspect your time has been more importantly employed; the Journey might conduce to your health, & be a means of prolonging a Life, that is not only of so much consequence to us, but to the World in general— Formerly you used to find a Journey absolutely necessary for you, every now and then; surely you must think it equally so now, unless the Climate of France should agree with you better, than any other Climate you have heretofore lived in.
I herewith send you the Newspapers; some I shall also send you by another Conveyance sailing at this time— The loss of Charles Town seems to have roused us out of the Lethargy we have been in, for two years past— I trust we shall make such exertions this Campaign, as to render the United Force of our Good Ally, of real and substantial use.
The Females of our City have been interresting themselves in behalf of the soldiers of our Army, by collecting donations, to be applyed to their use & comfort; this plan was first set on foot here, and I have the pleasure to tell you, that Sally has had no small hand in it; it is likely to obtain thro’ the different States; New Jersey & Maryland have already adopted it— It has put our Soldiery in the highest good humour, & for this end, believe me, something of this sort was necessary—
Many of the Merchants & Landed Men of this City have subscribed liberally towards establishing a Bank for very laudable & generous purposes, you will see in the papers an account of it, I will therefore refer you to them. Remember me with Will to Temple & Ben— Accept our Love & Duty & believe me to be Dear sir Your ever affectionate son
Rich: Bache

I herewith send you a Letter for Capt. Droüart, from his Son, who impatiently wishes to hear from his friends.
Dr. Franklin

